We gather from the record that this appellant, a white man, 78 years of age, was indicted, tried, and convicted of the offense of distilling and of unlawfully being in possession of a still to be used for the purpose of manufacturing prohibited liquors or beverages. It appears that he was attended by counsel upon the trial of this case in the lower court, but nowhere does it appear that any ruling of the court during the progress of this trial was invoked, nor was there any exception reserved. No special written charges were requested nor was there a motion for a new trial made. The record proper being regular in all respects, and no question presented for the consideration of this court, it necessarily follows that the judgment appealed from must stand affirmed. Affirmed.